[Cite as State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St. 3d 124,
2009-Ohio-4688.]




   THE STATE EX REL. LEON, APPELLANT, v. CUYAHOGA COUNTY COURT OF
                           COMMON PLEAS, APPELLEE.
     [Cite as State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas,
                      123 Ohio St. 3d 124, 2009-Ohio-4688.]
Mandamus and procedendo — Local rule requiring verification of complaint and
       specific statement of facts — Writs denied.
(No. 2009-0802 ─ Submitted September 2, 2009 ─ Decided September 15, 2009.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 92826,
                                  2009-Ohio-1612.
                               __________________
       Per Curiam.
       {¶ 1} We affirm the judgment of the court of appeals denying the claim
of appellant, inmate Ricardo Leon, for writs of mandamus and procedendo to
compel appellee, Cuyahoga County Court of Common Pleas, to resentence him.
The court of appeals concluded, based on a reasonable interpretation of its own
appellate rule, Loc.App.R. 45(B)(1), that Leon failed to comply with its
requirement to file an affidavit “specifying the details of the claim” when he
merely stated in his affidavit that his complaint was true and correct to the best of
his knowledge, recollection, and belief. But cf. Wellington v. Mahoning Cty. Bd.
of Elections, 117 Ohio St. 3d 143, 2008-Ohio-554, 882 N.E.2d 420, ¶ 16-19 (court
construed comparable requirement in S.Ct.Prac.R. X(4)(B) not to require
repetition of statements in complaint in supporting affidavit). Notwithstanding
Leon’s claims to the contrary, the mere fact that he is a pro se litigant does not
entitle him to ignore the requirements of the local appellate rule. “ ‘[P]ro se
litigants * * * are held to the same standard as litigants who are represented by
counsel.’ ” State ex rel. Fuller v. Mengel, 100 Ohio St. 3d 352, 2003-Ohio-6448,
                            SUPREME COURT OF OHIO




800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept. of Job & Family Servs.
(2001), 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238.
       {¶ 2} By so holding, we need not address the merits of the court of
appeals’ other reasons for denying the writs.
                                                                Judgment affirmed.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Ricardo Leon, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                                __________________




                                            2